                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 TRAVIS ROSS,                                                       3:15-CV-03013-RAL

                        Plaintiff,

        vs.                                                  ORDER DENYING PLAINTIFF'S
                                                            MOTION TO WAIVE FILING FEES
 DR. MARY CARPENTER,in her individual
 and official capacities.

                        Defendant.




       On August 3,2015, Travis Ross(Ross), an inmate at the Mike Diurfee State Prison, filed a

Complaint in this Court alleging that Dr. Mary Carpenter (Carpenter), the Medical Director for

Corrections Health, was deliberately indifferent to his medical needs,thus violating his civil rights.

Doc. 1. Ross also filed a Motion for Leave to Proceed In Forma Pauperis, which this Court granted

on August 28, 2015. Docs. 2, 5. After the parties conducted discovery. Carpenter moved for

summary judgment. Doc. 18. This Court considered the motion and issued an Opinion and Order

Granting Defendant's Motion for Summary Judgment on June 8,2016. Doc.25. Since early 2016,

this Court has received periodic partial payments of Ross's filing fee in this ease in accordance

with the Prison Litigation Reform Act(PLRA). Ross now moves this Court for a waiver of the

remainder of that filing fee, claiming that the periodic withdrawals jfrom his inmate trust account

are causing him hardship. Doc. 41.

       In 1892, Congress enacted the in forma pauperis statute which ensured indigent litigants

meaningful access to the courts and provided district courts the discretion to waive all or part of

the filing fee in civil cases. Bruce v. Samuels, 136 S. Ct. 627,629(2016); Tucker v. Branker. 142
F.3d 1294, 1296 (D.C. Cir. 1998). However, in 1996, Congress enaeted the PLRA which

addressed prison litigation in federal courts and imposed some limitations on such eases. See

Bruce. 136 S. Ct. at 629. As a result, the in forma pauperis statute was amended, and now in

relevant part reads:

               (b)(1) Notwithstanding subsection (a), if a prisoner brings a civil
               action or files an appeal in forma pauperis, the prisoner shall be
               required to pay the full amount ofa filing fee. The court shall assess
               and, when funds exist, collect, as a partial payment ofany court fees
               required by law, an initial partial filing fee of 20 percent of the
               greater of-

              (A)the average monthly deposits to the prisoner's account; or

              (B)the average monthly balance in the prisoner's account for the 6-
                 month period immediately preceding the filing ofthe complaint
                   or notice of appeal.

              (2) After payment of the initial partial filing fee, the prisoner shall
              be required to make monthly payments of 20 percent of the
              preceding month's income credited to the prisoner's account. The
              agency having custody ofthe prisoner shall forward payments from
              the prisoner's account to the clerk ofthe court each time the amount
               in the account exceeds $10 until the filing fees are paid.

28 U.S.C. §§ 1915(b)(l)-(2). The statute now makes the payment of a filing fee mandatory for

prisoner civil litigants who proceed informa pauperis. Therefore, Ross's Motion for Waiver of

Filing Fees is denied.

       For good cause, it is hereby

       ORDERED that Ross's Motion for Waiver of Filing Fees, Doe. 41, is denied.

       DATED this 9th day of April, 2020.

                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE
